UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2104



ROBERT M. WYNE; NICOLAS W. LEWIS,

                                            Plaintiffs - Appellants,

          versus


MEDO INDUSTRIES, INCORPORATED,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
02-1812-RDB)


Submitted:   January 27, 2005             Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert M. Wyne, Nicolas W. Lewis, Appellants Pro Se. Sharon A.
Israel, JENKENS & GILCHRIST, P.C., Houston, Texas, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Robert M. Wyne and Nicolas W. Lewis appeal the district

court’s     orders      granting   summary       judgment   in   favor    of    Medo

Industries, Inc., and denying their motion filed pursuant to Fed.

R. Civ. P. 59(e).              We have reviewed the record and find no

reversible error.          Accordingly, we affirm the district court’s

grant of summary judgment on the reasoning of the district court,

see Wyne v. Medo Indus., Inc., No. CA-02-1812-RDB (D. Md. Mar. 25,

2004), and find no abuse of the district court’s discretion in its

denial    of    the      motion    for    reconsideration.          Collison      v.

International Chem. Workers Union, 34 F.3d 233, 236 (4th Cir.

1994).    We grant Appellants’ motion to place Appellants’ materials

under seal.      We deny Appellants’ motion for oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court    and     argument   would   not   aid    the

decisional process.



                                                                          AFFIRMED




                                         - 2 -